Citation Nr: 0315205	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
respiratory disorder, to include on the basis of an 
undiagnosed illness.  

2.  Entitlement to an increased evaluation for an anterior 
cruciate ligament rupture and medial meniscus tear, status 
post surgery, left knee, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had active military service from June 1972 to 
June 1976, and from November 1990 to April 1992 with service 
in Southeast Asia in support of Operation Desert 
Shield/Desert Storm.  He also has approximately 14 years, 
eight months of prior inactive service.  He has also 
indicated that he served in the Reserves until 1996.  His DD 
Form 214 indicates that his Reserve obligation was to 
terminate in August 1996.  This service has not been 
verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2001 the veteran presented oral testimony before 
the undersigned Veterans Law Judge at a video conference 
hearing with the RO, a transcript of which has been 
associated with the claims file.

In January 2002 the Board remanded this case to the RO for 
additional development and adjudicative actions.

In April 2003 the RO granted entitlement to service 
connection for fatigue as due to an undiagnosed illness with 
assignment of a 10 percent evaluation effective October 11, 
1995.  The RO also affirmed the denial of entitlement to 
service connection for a respiratory disorder, including as 
due to an undiagnosed illness, and an increased evaluation 
for disability of the left knee.

The case has been returned to the Board for further appellate 
review.  

The issue of entitlement to an increased evaluation for an 
anterior cruciate ligament rupture and medial meniscus tear, 
status post surgery, left knee, is addressed in the remand 
section of the decision.


FINDING OF FACT

The probative and competent medical evidence of record fails 
to demonstrate the presence of any respiratory disorder, 
including on the basis of an undiagnosed illness, which has 
been linked to active service on any basis. 


CONCLUSION OF LAW

A chronic respiratory disorder, including on the basis of an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 3.317 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Available service medical records are negative for any 
findings or evidence of a chronic acquired respiratory 
disorder.

Prior to his deployment to Southwest Asia, the veteran denied 
having a cough or sinus infection.  On examination in April 
1991 the lungs and chest were described as normal.

On separation examination in January 1992 the examiner 
documented no abnormalities of the lungs or chest.  A chest 
x-ray was described as normal. 



However, in his medical history, the veteran reported 
shortness of breath and a chronic cough, two complaints he 
had previously and consistently denied on previous 
examinations. 

The examiner recorded the veteran's complaint that his cough 
was productive of a dark green or black phlegm.  The examiner 
appeared to refer to "Saudi" in his description of this 
complaint; however, this portion of the report is basically 
illegible.

While in 1997 the VA examiner diagnosed continued bronchitis 
"reportedly" starting after exposure to inhaled material 
during Desert Storm, there were no documented objective 
findings of respiratory disease, and the pulmonary function 
study was normal.  It appears that the examiner's findings 
were based entirely on the subjective history provided by the 
veteran.

On respiratory examination in January 1997 the only positive 
finding was rare rhonchi heard on auscultation.  Pulmonary 
function studies were described as normal.  No specific 
current diagnosis was rendered; only a history of dyspnea on 
exertion, and a history of exposure to oil fumes were noted.  
The examiner opined that the veteran "probably" had reactive 
airway dysfunction syndrome which was "brought on by exposure 
to oil fumes."

In October 2001 the appellant presented testimony at a Travel 
Board hearing before the undersigned at the RO.  The hearing 
transcript is on file.  He essentially related his problems 
with respiratory symptoms his service in the Persian Gulf.  

A February 2003 special pulmonary examination report shows 
the veteran's claims file reviewed by the examiner.  
Following a review of the claims file and examination 
findings the diagnosis was history of exposure to oil fumes 
in Iraq with no current symptomatology to suggest pulmonary 
impairment.  A pulmonary function test was normal.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).




Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
[but not disease] incurred or aggravated while performing 
INACDUTRA.  Active service is defined as including any period 
of inactive duty for training during which the claimant is 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002). 

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.

An individual whose service consisted entirely of INACDUTRA 
may not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d).


Persian Gulf Service

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.


To implement the Persian Gulf War Veterans' Act, VA added a 
regulation,  38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

Effective November 9, 2001, during the appeal process the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  66 Fed. Reg. 56,614 (November 9, 2001) (38 C.F.R. § 
3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  (c) Compensation shall not be paid 
under this section: (1) if there is affirmative evidence that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 66 Fed. 
Reg. 56,614 (November 9, 2001) (38 C.F.R.§ 3.317).

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran's DD Form 214 shows that he was in the Southwest 
Asia theater of operations from August 2, 1991 to January 17, 
1992 and received the Southwest Asia Service Medal.  He did 
not participate in combat duty. 

He was, therefore, a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  66 Fed. Reg. 
56,614 (November 9, 2001) (38 C.F.R. § 3.317).

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law. 

During the course of the appeal the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of the VCAA.

In an August 2002 letter the RO formally notified the veteran 
of the VCAA of 2002.  
He was advised of the provisions of the VCAA, the evidence 
necessary to establish entitlement, what had been done on his 
claim, what information or evidence he needed to submit and 
what VA would do to assist him.  He was advised of evidence 
he could submit himself or to sufficiently identify evidence 
and if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an April 2003 SSOC the RO provided the appellant with the 
provisions of the VCAA, and made it clear that his claim had 
been considered under this new law.  
In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

There is no need for securing a file medical opinion as the 
RO, in accordance with the Board's remand directive, had the 
veteran formally examined and obtained a medical opinion 
specifically addressing the etiology of any respiratory 
disorder found on examination.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

A comprehensive review of the record shows that a chronic 
acquired respiratory disorder is not shown by the evidence of 
record.  The service and post service medical evidence 
referable to pulmonary or respiratory examination is negative 
for a finding of any respiratory disorder.

More specifically, the postservice medical evidence including 
a report of a comprehensive VA respiratory examination with 
diagnostic workup in February 2003 was negative for any 
identifiable underlying respiratory pathology.  No chronic 
acquired respiratory disorder was shown to exist, including 
on the basis of an undiagnosed illness.

Accordingly, the probative and competent medical evidence 
fails to demonstrate a the presence of a chronic respiratory 
disability with link to active duty.  

Specifically, the first of the three requirements to prevail 
in a claim of service connection is that the veteran have the 
claimed disability.  See Hickson, supra.  The evidentiary 
record fails to show the presence of a respiratory disorder.  
Accordingly, without evidence of current disability upon 
which to predicate a grant of entitlement to service 
connection, the second and third requirements must fail.  See 
Hickson, supra; Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a respiratory disorder to his period of 
active service.   

The CAVC has held that lay assertions of medical causation do 
not constitute competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a chronic 
acquired respiratory disorder, including claimed bronchitis 
and asthma, muchless on the basis of an undiagnosed illness, 
which has been linked to active service.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
respiratory disorder, including on the basis of an 
undiagnosed illness.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
respiratory disorder, to include on the basis of an 
undiagnosed illness, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

Significantly, the Board notes that this case was previously 
remanded for additional development of the evidence including 
pertinent orthopedic examination with opinion as to whether 
any coexisting left knee disability was related to or 
otherwise a manifestation of service-connected anterior 
cruciate ligament rupture and medial meniscus tear, status 
post surgery, left knee evaluated under Diagnostic Code 5257.  

The medical evidence elicited on examination included the 
presence of arthritis of the left knee; however no opinion 
was expressed as to relationship to service-connected 
anterior cruciate ligament rupture and medial meniscus tear, 
status post surgery, left knee in light of the possible 
application of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Importantly, the Board recognizes that the issue of 
entitlement to an increased evaluation for an anterior 
cruciate ligament rupture and medial meniscus tear, status 
post surgery, left knee, remains unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107) (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should refer the claims file 
to the VA examiner who conducted the 
February 2003 VA special orthopedic 
examination for an opinion as to whether 
osteoarthritis of the left knee found on 
examination is part and parcel of the 
service-connected left knee disability; 
in other words, is it related to service 
and/or a manifestation of the left knee 
disability for which service connection 
has been granted.  If the VA examiner who 
examined the veteran in February 2003 is 
no longer available, the RO should refer 
the claims file to another orthopedic 
specialist with additional examination of 
the veteran at the option of the new 
examiner.  

The claims files, a separate copy of this 
Remand and a copy of the January 2002 
Board remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the review of the claims file.  The 
examiner must annotate the medical report 
that the claims file was in fact made 
available for review in conjunction with 
a medical review and submission of report 
or addendum to the February 2003 VA 
medical examination.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested medical report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should adjudicate the issue 
of  service connection for 
osteoarthritis, and readjudicate the 
issue of entitlement to an increased 
evaluation for anterior cruciate ligament 
rupture and medial meniscus tear, status 
post surgery, left knee with 
consideration of the applicability of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 and 
the documentation of the consideration of 
38 C.F.R. § 3.321(b)(1). 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
advised that failure to report without good cause shown for 
any scheduled VA examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). 



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



